Case: 16-20786      Document: 00514009425         Page: 1    Date Filed: 05/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 16-20786
                                                                                  Fifth Circuit


                                  Summary Calendar
                                                                                FILED
                                                                            May 26, 2017
                                                                           Lyle W. Cayce
REGINA YOUNG,                                                                   Clerk

              Plaintiff - Appellant

v.

NANCY A. BERRYHILL, ACTING COMMISSIONER OF SOCIAL
SECURITY,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-2810


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
       Regina Young, a social security claimant, appeals the district court’s
grant of summary judgment and affirmance of a final decision by the
Commissioner of the Social Security Administration (“Commissioner”) denying
her application for supplemental security income. Because we conclude that




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20786      Document: 00514009425        Page: 2    Date Filed: 05/26/2017



                                    No. 16-20786
the Commissioner’s decision to deny benefits is supported by substantial
evidence, we AFFIRM.
                                   I. Background
      In 2008, Young applied for supplemental security income, claiming
disability due to diabetes, high blood pressure, fibromyalgia, arthritis, carpal
tunnel syndrome, back problems, and “residuals” from an attack. Relevant to
this appeal, 1 Young testified that her back keeps her from standing or sitting
for prolonged periods. Young had a collection of medical records including
physical examinations, a neurosurgical examination (finding no need for
surgery), a computed tomography (“CT”) study, and magnetic resonance
imaging (“MRI”) studies.
      Since 2003, Young was also seeing her Chiropractor, Michael Ungerank.
In 2008, he noted that her rotator cuff in the right shoulder probably needed
surgery. He treated her for weakness and pain associated with her neck,
shoulders, lower back, hips, and legs. In 2014, he wrote a letter stating that
Young had a “chronic lower back condition and cannot do any heavy lifting of
more than 10 pounds or do any excessive bending or getting up or down.”
      The Commissioner denied Young’s application administratively, and
pursuant to Young’s request, an administrative law judge (“ALJ”) held a
hearing. During the hearing, Young testified that she had limited range of
motion in her shoulder and had never received surgery. As to her back, Young
testified that there had been little improvement, despite her treatment under
the Affordable Care Act. She testified that she had carpal tunnel syndrome
but that it had improved in her right hand after surgery. She also said that



      1Because Young only appeals the ALJ’s ruling as to her physical impairments, we do
not summarize the medical records regarding any other impairments.
                                           2
     Case: 16-20786       Document: 00514009425         Page: 3     Date Filed: 05/26/2017



                                       No. 16-20786
she could stand for thirty minutes, walk for about ten to fifteen minutes, sit for
thirty to forty-five minutes, and lift and carry ten pounds.
       The ALJ issued a decision denying Young’s claim. The ALJ found that
Young was not disabled because, based on her residual functional capacity, she
could perform “the requirements of representative occupations such as a
cleaner.”
       After the finding of no disability, Young requested review from the
Appeals Council, which denied her request, rendering the ALJ decision final.
Young sought review in federal district court pursuant to § 205(g) of the Social
Security Act, 42 U.S.C. § 405(g). The parties consented to proceed before a
magistrate judge, who issued an order granting the Commissioner’s motion for
summary judgment and recommending that the Commissioner’s decision be
affirmed. Young now appeals. 2
                                II. Standard of Review
       We review a denial of social security benefits “only to ascertain whether
(1) the final decision is supported by substantial evidence and (2) whether the
Commissioner used the proper legal standards to evaluate the evidence.”
Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000). A final decision is supported
by substantial evidence if it is based upon relevant evidence sufficient to
establish that a reasonable mind could reach the same conclusion reached by
the Commissioner. Id.




       2  Young’s efforts to receive social security income based on these ailments has a long
history. She first applied in 2009. The Commissioner denied that application, and an ALJ
issued an unfavorable decision, which the Appeals Council remanded. An ALJ held a second
hearing and again determined that Young was not disabled. The United States District
Court for the Eastern District of Arkansas reversed and remanded that decision. On
November 2014, for the third time, an ALJ rendered a decision that Young was not disabled.
It is this third decision that Young now appeals.
                                              3
     Case: 16-20786      Document: 00514009425         Page: 4    Date Filed: 05/26/2017



                                      No. 16-20786
                                     III. Discussion
       Young contends that the ALJ’s finding of no disability is reversible error
because it is not supported by substantial evidence. In summary, she argues
that the ALJ failed to give sufficient credence to her chiropractor’s conclustion
that she has a chronic lower back condition and cannot lift more than ten
pounds or do any excessive bending—a finding that is inconsistent with the
ALJ’s conclusion that Young can perform light work as a cleaner. Specifically,
Young asserts that the ALJ erred in giving “little weight” to Ungerank’s
opinion solely because he is a chiropractor.
       The ALJ is responsible for evaluating a claimant’s residual functional
capacity by reviewing all of the medical findings and other evidence. See Villa
v. Sullivan, 895 F.2d 1019, 1023 (5th Cir. 1990). But federal regulations create
a broad framework for such judges to follow in making their decisions. The
regulations classify evidence from medical sources into two categories:
“acceptable medical sources” and “other sources.” 20 C.F.R. § 416.913(a), (d)
(2013). 3 “Acceptable medical sources” include licensed physicians and certain
other listed medical practitioners, but not chiropractors. § 416.913(a)(1)–(5).
“Other sources” are the remaining sources not listed above, including
chiropractors.     § 416.913(d)(1).      “Medical opinions are statements from
physicians and psychologists or other acceptable medical sources that reflect
judgments about the nature and severity of . . . impairment(s) . . . .”                   §
416.927(a)(2). Furthermore, “[o]nly ‘acceptable medical sources’ can establish
the existence of a medically determinable impairment, give medical opinions,



       320 C.F.R. §§ 416.913 and 416.927, the regulations most relevant to this appeal, were
reformulated effective March 27, 2017. However, in this opinion we refer to the 2013
regulations, which applied at the time of the ALJ’s determination, rather than to their
recently-updated 2017 versions.
                                             4
     Case: 16-20786        Document: 00514009425          Page: 5     Date Filed: 05/26/2017



                                        No. 16-20786
and be considered treating sources whose medical opinions may be entitled to
controlling weight.” Thibodeaux v. Astrue, 324 F. App’x 440, 445 (5th Cir.
2009). 4 “Other sources” can be used to support findings of severity of an
impairment and effect on ability to work.                § 416.913(d); see also Porter v.
Barnhart, 200 F. App’x 317, 319 (5th Cir. 2006).
       “We have long held that ‘ordinarily the opinions, diagnoses, and medical
evidence of a treating physician who is familiar with the claimant’s injuries,
treatments, and responses should be accorded considerable weight in
determining disability.’” Greenspan v. Shalala, 38 F.3d 232, 237 (5th Cir.
1994) (quoting Scott v. Heckler, 770 F.2d 482, 485 (5th Cir. 1985)). An ALJ
may, however, assign such an opinion little or no weight if there is good cause
not to—for example, if the opinion is brief or conclusory, not supported by
acceptable clinical laboratory diagnostic techniques, or otherwise unsupported
by the evidence.        Id.    Although an ALJ may assign little weight to an
“acceptable medical source” only upon a showing of good cause, we have not
imposed a good cause requirement to discount medical opinions from “other
sources.”
       The record before the ALJ did not contain any opinions from “acceptable
medical sources” that Young was disabled. Ungerank is the only source of any
kind to conclude that Young was not capable of light work. He falls in the
category of “other source.” Therefore, the ALJ was not required to determine
whether there was good cause to assign Ungerank’s opinion little weight.
Nevertheless, the ALJ did take Ungerank’s opinion into account when making
his determination; he merely found other evidence in the record was more
convincing. Bearing in mind that our role is not to reweigh the evidence or

       4Although Thibodeaux is not “controlling precedent,” it “may be [cited as] persuasive
authority.” Ballard v. Burton, 444 F.3d 391, 401 n.7 (5th Cir. 2006) (citing 5TH CIR. R. 47.5.4).
                                               5
    Case: 16-20786   Document: 00514009425   Page: 6   Date Filed: 05/26/2017



                              No. 16-20786
substitute our judgment for that of the ALJ, we conclude that substantial
evidence supports the ALJ’s determination regarding Young’s residual
functional capacity as well as the ALJ’s ultimate determination that Young
was not disabled.
     AFFIRMED.




                                    6